DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-5) in the reply filed on 10/06/2022 is acknowledged.  The traversal is on the ground(s) that “it would not present a serious burden to examine all of the claims of the present application”  This is not found persuasive because applicant does not provide any evidence to show why and how the two groups of claims would not present a serious burden. In fact, Examiner detailly explained the inventions are independent or distinct and would be a serious and/ or examination burden in the Requirement for Restriction/Election sent on 8/18/2022.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0211500) (cited in IDS).

    PNG
    media_image1.png
    336
    518
    media_image1.png
    Greyscale

Regarding claim 1, Lee teaches a laser welding method for a secondary battery (See title “Method for welding metal tab of electrode layer for cable battery and electrode manufactured thereby”), the method comprising: 
performing laser welding on a positive electrode base (electrode; see fig.3) having a thin-film shape in which a plurality of positive electrode base tabs are formed at a side, a negative electrode base (electrode; see fig.3) having a thin-film shape in which a plurality of negative electrode base tabs are formed at a side, and a thin-film multi-tab (metal tab; see fig.3) to be joined to each of the positive electrode base and the negative electrode base (See para.[0037] “a method of welding a metal tab of an electrode layer for a cable battery, suitable for welding a metal tab to an electrode comprising a current collector for a cable battery, a conductive layer formed on the outer surface of the current collector, and a polymer film layer formed on the inner surface of the current collector…welding a metal tab to the surface of the current collector.” And para.[0016] “ the current collector for a cable battery is a cathode for a cable battery or an anode for a cable battery.” Hence, at least one cathode electrode is joined to a metal tab an at least one anode electrode is joined the metal tab in order to form a battery.), 
wherein a welded portion in which the multi-tab is welded with the positive electrode base and the negative electrode base is melting-joined by using a laser such that a plurality of welding spots (welding spots; see the annotation of fig.3) is formed on the welded portion (See fig.3, the metal tab is welded with the electrodes by using laser such that a plurality of welding spots is formed on the welded portion.)

Regarding claim 2, Lee teaches a front bead protruding in an embossed shape from a front surface of the welded portion and a back bead protruding in an embossed shape from a rear surface of the welded portion are formed in each of the welding spots (See fig.3, the metal tab is joined to the electrode by laser spot welding. Hence, each of the welded joints is inherently has a front bead protruding in an embossed shape from a front surface and a back bead protruding in an embossed shape from a rear surface.)

Regarding claim 3, Lee teaches the back bead has a diameter less than that of the front bead [Examiner’s note: See the annotation fig.3, the diameter bead on the back surface is inherently less than the bead on the front surface due to the difference energy accumulation.].

Regarding claim 4, Lee teaches the multi-tab joined to the positive electrode base and the negative electrode base is made of a different material than that of at least one of the positive electrode base and the negative electrode base (Para.[0031]-[0033] discloses the material of the electrode: “In the electrode for a cable battery according to the present invention, the conductive layer comprises any one or more selected from the group consisting of polyacetylene, polyaniline, polypyrrole, polythiophene, polysulfur nitride, ITO, silver, palladium, and nickel. In the electrode for a cable battery according to the present invention, the polymer film layer comprises any one or more selected from the group consisting of a polyimide resin, a PET resin, and a PE resin. In the electrode for a cable battery according to the present invention, the metal tab is formed of any one or more selected from the group consisting of stainless steel, aluminum, nickel, titanium, fired carbon, copper; stainless steel surface-treated with carbon, nickel, titanium or silver; and an aluminum-cadmium alloy.” And para.[0050] discloses the material metal tab: “The metal tab is not particularly limited, but is preferably formed of any one or more selected from the group consisting of stainless steel, aluminum, nickel, titanium, fired carbon, copper; stainless steel surface-treated with carbon, nickel, titanium or silver; and an aluminum-cadmium alloy, taking into consideration the price and the electrochemical stability of a metal for a current collector within the range of operation of batteries.” Hence the material of the electrode is different from the material of the metal tab.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Miki (CN 100590898).
Regarding claim 5, Lee does not explicitly teach a welded portion of the negative electrode base has a shear strength of 4 kgf or less, and a welded portion of the positive electrode base has a shear strength of 2 kgf or less, and wherein the shear strength allows all of the welded portions to be fractured.
 However, Miki teaches an electrode for conducting current has a shear strength 100gf (see the para.[0108] of translation).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the electrodes of Lee with an electrode has a shear strength 100gf as taught by Miki, in order to provide electrodes with desired shear strength, Since applicant has not disclosed that the negative electrode base has a shear strength of 4 kgf or less and the positive electrode base has a shear strength of 2 kgf or less solves any stated problem or is for any particular purpose, it would be an obvious matter of design choice to modify the electrode to have a desired shear strength (MPEP 2143).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/           Examiner, Art Unit 3761